Citation Nr: 0713837	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  99-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, to include fatigue as a chronic disability 
resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her grandmother


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from June 1992 to January 
1995.  Her DD Form 215 notes an addendum to the veteran's 
report of separation from service and indicates she served in 
Southwest Asia from April 1993 to August 1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2000, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.   

The issue of entitlement to service connection for chronic 
fatigue syndrome to include fatigue as a chronic disability 
resulting from an undiagnosed illness was remanded to the RO 
in August 2001, June 2003 and June 2005 for additional 
development.  The RO continued the denial of the veteran's 
claim (as reflected in a December 2005 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The evidence does not demonstrate a current diagnosis of 
chronic fatigue syndrome or relate fatigue with an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, or otherwise 
associate it with military service.

3.  Fatigue has been associated with the veteran's multiple 
medications and migraine headaches.

CONCLUSION OF LAW

Service connection for chronic fatigue syndrome is not 
warranted and a disability manifested by fatigue was not 
incurred in or aggravated by service, nor is it shown to be 
due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2001, and November 2003.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing her claim, 
identified the veteran's duties in obtaining information and 
submitting evidence to substantiate her claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Because the veteran initially filed her claim in September 
1997, years before enactment of VCAA in November 2000, the 
initial letter informing the veteran of VCAA was sent to the 
veteran after to the RO's April 1999 decision that is the 
basis for this appeal.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that where, as here, providing the VCAA notice to 
the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant. Pelegrini, 18 Vet. App. at 121; 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
the present case, appropriate steps were taken to inform the 
veteran of VCAA in a timely manner. 

The record does not reflect that the veteran was provided 
with notice as prescribed by Dingess/Hartman.  However, as 
the Board's decision herein denies the appellant's claim for 
service connection, no disability rating or effective date is 
being assigned; there is accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.   

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b) (2006). 

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id.

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317. 

Factual Background

The veteran served in Western Asia during the Persian Gulf 
War, and claims entitlement to service connection for a 
chronic fatigue syndrome to include as due to an undiagnosed 
illness resulting from her Gulf War service.  A Persian Gulf 
Veteran is a veteran who served on active military, naval, or 
air service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  38 C.F.R. § 3.317.  The 
veteran's service in Southwest Asia in the Persian Gulf War 
is not disputed.  

Service medical records reflect occasional muscle complaints 
without evidence of chronic pathology prior to service in the 
Persian Gulf.  See e.g. September 1992 outpatient treatment 
records - sore arm muscles.  She also reported muscular 
weakness on December 22, 1992 and was assessed with acute 
gastroenteritis along with dehydration.  Thereafter, during 
service in the Gulf Region, she was seen for sore throat and 
head congestion and was assessed with a probable viral upper 
respiratory infection in May 1993; a subsequent throat 
culture was negative.  She presented with stomach pain after 
eating some Korean food and assessed with acute 
gastroenteritis.  She was seen for malaise in August 1993 at 
which time she was assessed with being dehydrated along with 
PMS cramping.  She was seen for body aches, sore throat and 
congestion in September 1993 and was assessed with an upper 
respiratory infection.  The veteran delivered a baby in 1994 
and was assessed with post partum problems in June 1994.  She 
was also treated for viral infections on several occasions 
thereafter.  

Approximately 21/2 years following her separation from service, 
in July 1997, the veteran was seen for complaints of weakness 
along with migraine headaches and insomnia.  No diagnosis was 
made.  Several lay statements reported the veteran as being 
easily exhausted and that she complained of weakness and 
fatigue.  

The veteran was afforded a neurology examination in June 
2002.  The examiner concluded that the veteran did not 
demonstrate objective evidence required to support a 
diagnosis of chronic fatigue syndrome.  

She was afforded another examination in February 2004, at 
which time, she did not have any muscle aches or weakness on 
a regular basis.  She did not have any fatigue lasting more 
than 24 hours after exercise.  She reported sleeping only one 
to three hours per night and did not feel rested on 
awakening.  Diagnosis reported no evidence of chronic fatigue 
syndrome.  

When this case was previously before the Board in June 2005, 
misgivings were expressed as to the adequacy of the existing 
medical record and, accordingly, an examination by a 
physician was ordered to ensure that the VA has met its duty 
to assist the veteran in developing the facts pertinent to 
the claim.  
The veteran was afforded another examination in July 2005, at 
which time she reported a lack of energy and that she tired 
easily.  She reported drinking a lot of energy drinks and 
difficulty sleeping.  She was noted to have Huntington's 
disease and migraine headaches.  The examiner listed the 
medications she was taking.  On motor examination, she 
exhibited normal strength, bulk and tone.  Sensory 
examination was also normal.  The examiner noted that despite 
complaints, there was no neurological basis for her fatigue 
and, furthermore, that she did not meet the criteria for a 
diagnosis of chronic fatigue syndrome.  An addendum was 
provided in October 2005, at which time the examiner 
indicated that the veteran also lacked objective indications 
of a chronic disability not associated with a diagnosed 
illness and that she was on multiple medications which may 
cause her fatigue and that her migraine headaches may also 
cause fatigue at the time of the headaches.   

Analysis

The veteran avers that she has chronic fatigue that is 
somehow related to service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the appellant is competent to 
provide evidence of visible symptoms, he/she is not competent 
to provide evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Chronic 
fatigue syndrome is not an undiagnosed illness for purposes 
of 38 C.F.R. § 3.317.  

A review of the records reflects that CFS was not diagnosed 
in service, and has not been causally or etiologically 
related to a service connected disability by any medical 
examiner.  Several medical examiners have opined that the 
veteran does not have CFS related to service, and in October 
2005, the examiner went on to note that the veteran had no 
objective symptoms of CFS, and that her fatigue could be 
explained as being due to the multiple medications she was 
taking for other disorders unrelated to this claim.  In 
applying the regulations to the facts as they stand, there is 
no basis for an award of service connection for chronic 
fatigue syndrome or for an undiagnosed disorder manifested by 
fatigue. 

Based upon a review of the evidence, the Board finds that 
service connection for a fatigue disorder is not warranted 
based on the evidence.  The cumulative evidence shows that 
the veteran's fatigue disorder is not chronic fatigue 
syndrome or a manifestation of an undiagnosed illness, or of 
a medically unexplained multi-system illness.  The record 
reflects that a VA physician believed the veteran's 
medications and/or migraines could possibly explain the 
veteran's excessive fatigue and sleepiness symptoms.    

As an etiology for the veteran's reported symptoms of fatigue 
has been identified, it cannot be considered to be a 
manifestation of an undiagnosed illness or a medically 
unexplained multi-system illness.  Moreover, chronic fatigue 
syndrome has been considered and rejected by at least three 
VA examiners.  See examination reports of June 2002, February 
2004 and July 2005 supra.  Therefore, service connection for 
a chronic fatigue syndrome to include as due to an 
undiagnosed illness is not warranted.  See 38 U.S.C.A. §§ 
1101, 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.  

The Board finds further that direct service connection for 
chronic fatigue syndrome is not warranted in the absence of a 
diagnosed disorder.  In this regard, the Board  observes that 
the service medical records are negative for any findings of 
a chronic fatigue disorder, albeit fatigue was occasionally 
reported in tandem with other diagnosed illnesses.  Moreover, 
fatigue has not been causally or etiologically related to a 
service by competent medical evidence.  Thus, direct service 
connection for fatigue is not warranted.  See 38 C.F.R. § 
3.303  (2006).  


ORDER

Service connection for chronic fatigue syndrome, to include 
fatigue as a chronic disability resulting from an undiagnosed 
illness is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


